Exhibit 16.1 April 3, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Nova LifeStyle, Inc. under Item 4.01 of its Form 8-K dated March 31, 2015. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements Nova LifeStyle, Inc. contained therein. Very truly yours, MarcumBernstein&PinchukLLP RLC/th NEWYORKOFFICE ■7PennPlaza ■Suite830 ■NewYork,NewYork10017 ■Phone646.442.4845 ■Fax646.349.5200 ■marcumbp.com
